Citation Nr: 1824680	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  15-34 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back condition with sciatica and numbness in right thigh.

2.  Entitlement to service connection for right knee replacement.

3.  Entitlement to service connection for residuals of prostate cancer.

4.  Entitlement to an initial rating in excess of 50 percent for sleep apnea.

5.  Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD), prior to August 5, 2014.

6.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 

7.  Entitlement to an effective date earlier than August 5, 2014, for the grant of Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011, August 2013, February 2014, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

On December 27, 2017, the Department of Veterans Affairs (VA) was notified that the Veteran died in December 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010 (b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010 (a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b). 


ORDER

The appeal is dismissed.


____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


